Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Note: Names of Subsidiaries are indented under name of Parent. Subsidiaries are wholly owned unless otherwise noted. (Directors’ or other shares required by statute in foreign jurisdictions and totaling less than 1% of equity are omitted.) Vishay Americas, Inc. Delaware Americas do Brasil, LTDA Brazil Vishay Infrared Components Inc. California Spectec Logistics, Inc. Delaware Nippon Vishay, K.K. Japan (p) Vishay VSH Holdings, Inc. Delaware Vishay Insurance, Ltd. Ireland Vishay Dale Electronics, Inc. Delaware Electronica Dale de Mexico S.A. de C.V. Mexico Vishay Sprague Holdings Corp. Delaware Vishay Sprague, Inc. Delaware Vishay Vitramon do Brazil Ltda. Brazil Vishay Sprague Canada Holdings Inc. Canada Sprague Electric of Canada, Ltd. Canada Sprague France S.A.S. France Siliconix Incorporated Delaware Vishay Siliconix, LLC Delaware Siliconix Semiconductor, Inc. Delaware Siliconix Technology C.V. Netherlands (a) Vishay Siliconix Holding GmbH Germany Vishay Siliconix Itzehoe GmbH Germany ECOMAL S.r.O. Czech Republic Vishay Siliconix (Taiwan) Ltd. Taiwan Vishay Siliconix Electronic Co. Ltd. Taiwan Shanghai Simconix Electronic Company Ltd. China (b) Siliconix Ltd. United Kingdom Vishay Semiconductor Italiana S.p.A. Italy Vishay Asia Logistics Ltd. Singapore Vishay Semiconductor India Ltd. India Hempstead Trading Limited Hong Kong Hempstead Trading (Shenzhen) Co. Ltd. China Vishay GSI, Inc. Delaware Vishay GSI Holdings, LLC Delaware Vishay General Semiconductor, L.P. Cayman Islands (c) Vishay General Semiconductor, LLC Delaware General Semiconductor of Taiwan, Ltd. Taiwan Vishay Asia GS Investments Pte., Ltd. Singapore General Semiconductor International Corp. New York General Semiconductor Japan, Ltd. Japan (d) ATC Corp. Delaware Vishay General Semiconductor France S.A.S. France General Semiconductor Hong Kong Ltd. Hong Kong General Semiconductor (Deutschland) GmbH Germany Subsidiaries of the Registrant (continued) Vishay BCcomponents Holdings Ltd. Delaware Vishay BCcomponents B.V. Netherlands Vishay Capacitors Belgium NV Belgium Vishay Resistors Belgium BVBA Belgium Vishay BCcomponents UK Ltd United Kingdom Valen Ltd. Hong Kong Vishay Passives Shanghai Co., Ltd China Vishay Components India Pvt. Ltd India (e) BCcomponents Hong Kong Ltd. Hong Kong BCcomponents China Ltd Hong Kong Vishay Components (Huizhou) Co. Ltd. China Vishay Trading (Shanghai) Co. Ltd China Vishay Precision Group, Inc.* Delaware Vishay Measurements Group, Inc. * Delaware Vishay Transducers Ltd.* Delaware Vishay Precision Asia Investments Pte. Ltd* Singapore Tedea-Huntleigh (Beijing) Electronics Co. Ltd* China High Goals Investments Limited* British Virgin Islands Vishay Precision Transducers India Private Ltd. India Vishay Precision Holdings B.V.* Netherlands Meadowgrip Limited* United Kingdom Selectaid Ltd.* United Kingdom Revere Transducers Europe, BV* Netherlands SI Washington Lease Inc.* Washington Vishay BLH Inc.* Delaware Pharos de Costa Rica S.A.* Costa Rica Vishay Transducers India Limited* India Vishay Celtron (Tianjin) Technologies Co., Ltd.* China (f) Vishay Celtron Technologies, Inc. * Taiwan Vishay Precision Foil, Inc.* Delaware Vishay Precision Foil GmbH* Germany Vishay Measurement Group GmbH* Germany Powertron GmbH* Germany Vishay Alpha Electronics K.K.* Japan Vishay Intertechnology Asia Pte Ltd. Singapore Vishay Japan K.K. Japan Vishay Hong Kong Ltd. Hong Kong Vishay Korea Co.
